Exhibit 10.6




EXECUTION VERSION
AMENDED AND RESTATED GUARANTEE AGREEMENT
AMENDED AND RESTATED GUARANTEE AGREEMENT, dated as of March 31, 2016 (as
amended, restated, supplemented, or otherwise modified from time to time, this
“Guarantee”), made by Colony Capital Operating Company, LLC, a Delaware limited
liability company (“Guarantor”) in favor of JPMorgan Chase Bank, National
Association, a national banking association organized under the laws of the
United States (“Buyer”).
RECITALS
Pursuant to that certain Master Repurchase Agreement, dated as of February 5,
2014 (as amended by that certain Amendment No. 1 to Master Repurchase Agreement,
dated as of December 23, 2014, as further amended by that certain Joinder
Agreement, also dated as of December 23, 2014, as further amended by that
certain Amendment No. 2 to Master Repurchase Agreement, dated as of March 31,
2016, and as further amended, supplemented or otherwise modified from time to
time, the “Repurchase Agreement”), by and among Buyer and CMC Loan Funding A,
LLC and CMC Loan Funding B, LLC (each a “Seller” and, collectively, “Sellers”),
Sellers have agreed to sell, from time to time, to Buyer certain Eligible Assets
(as defined in the Repurchase Agreement, upon purchase by Buyer, each a
“Purchased Asset” and, collectively, the “Purchased Assets”), upon the terms and
subject to the conditions as set forth therein. Pursuant to the terms of that
certain Custodial Agreement dated June 30, 2014 (as amended by that certain
Omnibus Amendment to Servicing Agreement, Depository Agreement and Custodial
Agreement, dated as of December 23, 2014, the “Custodial Agreement”) by and
among Buyer, Sellers and U.S. Bank National Association (the “Custodian”),
Custodian is required to take possession of the Purchased Assets, along with
certain other documents specified in the Custodial Agreement, as Custodian of
Buyer and any future purchaser, on several delivery dates, in accordance with
the terms and conditions of the Custodial Agreement. Pursuant to the terms of
each of (i) that certain Amended and Restated Pledge Agreement dated as of March
26, 2014 (“Pledge Agreement A”) made by Colony Mortgage Sub A REIT, Inc.
(“Parent A”) in favor of Buyer, Parent A has pledged to Buyer all of the Pledged
Collateral (as defined in Pledge Agreement A), and (ii) that certain Pledge
Agreement dated as of December 23, 2014 (“Pledge Agreement B” and, together with
Pledge Agreement A, each a “Pledge Agreement” and, collectively, the “Pledge
Agreements”) made by Colony Mortgage Sub B REIT, LLC (f/k/a Colony Mortgage Sub
B, LLC) (“Parent B” and, together with Parent A, each a “Parent” and,
collectively, “Parents”) in favor of Buyer, Parent B has pledged to Buyer all of
the Pledged Collateral (as defined in Pledge Agreement B). The Repurchase
Agreement, the Custodial Agreement, the Depository Agreement, the Servicing
Agreement, the Pledge Agreements, the Fee Letter, this Guarantee and any other
agreements executed in connection with the Repurchase Agreement shall be
referred to herein as the “Governing Agreements”.
It is a condition precedent to the purchase by Buyer of the Purchased Assets
pursuant to the Repurchase Agreement that Guarantor shall have executed and
delivered this Guarantee with respect to the due and punctual payment and
performance when due, whether at stated maturity, by acceleration of the
Repurchase Date or otherwise, of all of the following: (a) all payment
obligations owing by Sellers to Buyer under or in connection with the Repurchase
Agreement or any other


    

--------------------------------------------------------------------------------




Governing Agreements; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all fees and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are incurred by Buyer in the enforcement of any of the foregoing or any
obligation of Guarantor hereunder; and (d) any other obligations of Sellers and
Parents with respect to Buyer under each of the Governing Agreements
(collectively, the “Obligations”).
Colony Financial, Inc., a Maryland corporation (“Initial Guarantor”), executed
and delivered that certain Guarantee Agreement, dated as of February 5, 2014, in
favor of Buyer (as amended by that certain Amendment No. 1 to Guarantee
Agreement, dated as of December 23, 2014, the “Original Guarantee”). Guarantor
and Buyer now desire to amend and restate the Original Guarantee as set forth
herein.
NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Governing Agreements and to enter into the transaction
contemplated thereunder, Guarantor hereby agrees with Buyer, as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings given them in the Repurchase Agreement, or
with respect to capitalized terms used in Section 9 and not otherwise defined
herein or in the Repurchase Agreement, the respective meanings given to such
terms in the Credit Agreement, dated as of August 6, 2013, (the “Credit
Agreement”) among Guarantor, as borrower thereunder, Buyer as administrative
agent thereunder and the lenders thereto, (as amended, supplemented, replaced,
refinanced or otherwise modified from time to time; provided that if the
obligations under the Credit Agreement are paid in full and the lending
commitments thereunder are terminated, the Credit Agreement is otherwise
terminated or cancelled, or JPMorgan Chase Bank, N.A. shall for any reason cease
to remain a party thereto, the provisions and related capitalized terms
contained in Section 9 shall remain as they existed immediately prior to such
event), attached hereto as Exhibit A.
2.    Guarantee. (a) Guarantor hereby unconditionally and irrevocably guarantees
to Buyer the prompt and complete payment and performance of the Obligations by
Sellers and Parents when due (whether at the stated maturity, by acceleration or
otherwise).
(b)    Guarantor further agrees to pay any and all reasonable expenses
(including, without limitation, all reasonable fees and disbursements of
counsel) that may be paid or incurred by Buyer in connection with (i) enforcing
any of its rights hereunder, (ii) obtaining advice of counsel with respect to
the enforcement, potential enforcement or analysis of its rights hereunder, and
(iii) collecting any amounts owed to it hereunder. This Guarantee shall remain
in full force and effect and be fully enforceable against Guarantor in all
respects until the Obligations are paid in full, including any time that any
Seller and/or any Parent may be free from any Obligations.
(c)    No payment or payments made by any Seller, any Parent or any other Person
or received or collected by Buyer from any Seller, any Parent or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or




--------------------------------------------------------------------------------




otherwise affect the liability of Guarantor hereunder, and Guarantor shall,
notwithstanding any such payment or payments, remain liable for the full amount
of the Obligations under this Guarantee until the Obligations are paid in full.
(d)    Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to Buyer on account of any liability hereunder,
Guarantor will notify Buyer in writing that such payment is made under this
Guarantee for such purpose.
3.    Subrogation. Upon making any payment hereunder, Guarantor shall be
subrogated to the rights of Buyer against any Seller and any Parent and in any
collateral for any Obligations with respect to such payment; provided, that
Guarantor shall not seek to enforce any right or receive any payment by way of
subrogation until all amounts then due and payable by Sellers and Parents to
Buyer or any of its Affiliates under the Governing Agreements have been paid in
full; provided, further, that such subrogation rights shall be subordinate in
all respects to all amounts owing to Buyer under the Governing Agreements.
4.    Amendments, etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against Guarantor, and without notice to or further assent by Guarantor, any
demand for payment of any of the Obligations made by Buyer may be rescinded by
Buyer and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Buyer, and any
Governing Agreement and any other document in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as Buyer may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by Buyer for the payment of the Obligations may
be sold, exchanged, waived, surrendered or released. Buyer shall have no
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto. When making any demand hereunder against Guarantor, Buyer may, but
shall be under no obligation to, make a similar demand on any Seller, any Parent
or any other Person, and any failure by Buyer to make any such demand or to
collect any payments from any Seller, any Parent or any such other Person or any
release of any Seller, any Parent or such other Person shall not relieve
Guarantor of its Obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
Buyer against Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.




--------------------------------------------------------------------------------




5.    Guarantee Absolute and Unconditional. (a) Guarantor hereby agrees that its
obligations under this Guarantee constitute a guarantee of payment when due and
not of collection. Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by Buyer upon this Guarantee or acceptance of this Guarantee; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee; and all dealings between
any Seller, any Parent and Guarantor, on the one hand, and Buyer, on the other
hand, shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. Guarantor waives promptness, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Seller, any Parent or this Guarantee with respect to the
Obligations. This Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (i) the validity,
regularity or enforceability of any Governing Agreement, any of the Obligations
or any collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Buyer, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) that
may at any time be available to or be asserted by any Seller or any Parent
against Buyer, (iii) any requirement that Buyer exhaust any right to take any
action against any Seller, any Parent or any other Person prior to or
contemporaneously with proceeding to exercise any right against Guarantor under
this Guarantee or (iv) any other circumstance whatsoever (with or without notice
to, or knowledge of, any Seller, any Parent and Guarantor) that constitutes, or
might be construed to constitute, an equitable or legal discharge of any Seller
and/or any Parent for the Obligations or of Guarantor under this Guarantee, in
bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against Guarantor, Buyer may, but shall be under no obligation, to
pursue such rights and remedies that Buyer may have against any Seller, any
Parent or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
Buyer to pursue such other rights or remedies or to collect any payments from
any Seller, any Parent or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Seller, any Parent or any such other Person or any such
collateral security, guarantee or right of offset, shall not relieve Guarantor
of any liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of Buyer
against Guarantor. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon Guarantor and its
successors and assigns thereof, and shall inure to the benefit of Buyer, and its
permitted successors, endorsees, transferees and assigns, until all the
Obligations and the obligations of Guarantor under this Guarantee shall have
been satisfied by payment in full, notwithstanding that from time to time during
the term of the Governing Agreements, a Seller or a Parent may be free from any
Obligations.
(b)    Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to Buyer as follows:
(i)    Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against Buyer any claim or defense based upon, an election of
remedies by Buyer that in any manner impairs, affects, reduces, releases,
destroys and/or extinguishes Guarantor’s subrogation rights, rights to proceed
against Sellers, Parents or any other guarantor for




--------------------------------------------------------------------------------




reimbursement or contribution, and/or any other rights of Guarantor to proceed
against Sellers, Parents, any other guarantor or any other person or security.
(ii)    Guarantor is presently informed of the financial condition of Sellers
and Parents and of all other circumstances that diligent inquiry would reveal
and that bear upon the risk of nonpayment of the Obligations. Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed about the financial condition of Sellers and Parents and of all
other circumstances that bear upon the risk of nonpayment and that it will
continue to rely upon sources other than Buyer for such information and will not
rely upon Buyer for any such information. Guarantor hereby waives the right, if
any, to require Buyer to disclose to Guarantor any information that Buyer may
now or hereafter acquire concerning such condition or circumstances.
(iii)    Guarantor has independently reviewed the Governing Agreements and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guarantee to
Buyer, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any liens or security
interests of any kind or nature granted by Sellers or Parents to Buyer, now or
at any time and from time to time in the future.
6.    Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Seller or any Parent or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for any Seller or any Parent or any substantial part of the property of
any Seller or any Parent, or otherwise, all as though such payments had not been
made.
7.    Payments. Guarantor hereby agrees that the Obligations will be paid to
Buyer without set-off or counterclaim in U.S. Dollars at the address specified
in writing by Buyer.
8.    Representations and Warranties. Guarantor represents and warrants as of
the date hereof and as of each Purchase Date under the Repurchase Agreement
that:
(a)    It is duly organized, validly existing and in good standing under the
laws and regulations of its jurisdiction of incorporation or organization, as
the case may be. It is duly licensed, qualified, and in good standing in every
state where such licensing or qualification is necessary for the transaction of
its business, except to the extent that the failure to comply could not
reasonably be expected to have a Material Adverse Effect. It has the power to
own and hold the assets it purports to own and hold, and to carry on its
business as now being conducted and proposed to be conducted, and has the power
to execute, deliver, and perform its obligations under this Guarantee and the
other Governing Agreements, except to the extent that the failure to comply
could not reasonably be expected to have a Material Adverse Effect.




--------------------------------------------------------------------------------




(b)    This Guarantee has been duly executed and delivered by it, for good and
valuable consideration. This Guarantee constitutes the legal, valid and binding
obligations of it, enforceable against it in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency and other limitations
on creditors’ rights generally and equitable principles.
(c)    Guarantor does not believe, nor does it have any reason or cause to
believe, that it cannot perform in all respects all covenants and obligations
contained in this Guarantee applicable to it.
(d)    Neither the execution and delivery of this Guarantee nor compliance by it
with the terms, conditions and provisions of this Guarantee will conflict with
or result in a breach of any of the terms, conditions or provisions of (A) its
organizational documents, (B) any contractual obligation to which it is now a
party or constitute a default thereunder, or result thereunder in the creation
or imposition of any lien upon any of its assets, (C) any judgment or order,
writ, injunction, decree or demand of any court applicable to it, or (D) any
applicable Requirement of Law, except where, in each case, any such conflict or
breach could not reasonably be expected to have a Material Adverse Effect.
(e)    There is no action, suit, proceeding, investigation, or arbitration
pending or, to the knowledge of Guarantor, threatened against it, any of its
Affiliates or any of their respective assets (A) with respect to any of the
Transaction Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.
Guarantor is in compliance in all respects with all Requirements of Law, except
to the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. Neither Guarantor nor
any of its Affiliates is in default in any respect with respect to any judgment,
order, writ, injunction, decree, rule or regulation of any arbitrator or
Governmental Authority, except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(f)    Guarantor’s execution and delivery of this Guarantee and its compliance
with the terms and provisions hereof will not contravene or conflict with or
result in the creation or imposition of any lien upon any of the property or
assets of it pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or instrument to which it is a party or by which it may be
bound, or to which it may be subject. No consent, approval, authorization, or
order of any third party is required in connection with the execution and
delivery by Guarantor of this Guarantee or to consummate the transactions
contemplated hereby that has not already been obtained.
(g)    No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any Governmental
Authority is required to authorize, or is required in connection with, (A) the
execution, delivery and performance of this Guarantee, (B) the legality,
validity, binding effect or enforceability of this Guarantee against it or (C)
the consummation of the transactions contemplated by this Guarantee, except
filing obligations with the Securities and Exchange Commission arising in the
ordinary course of Guarantor’s business as a public company, including, without
limitation, 8K, 10Q and 10K filings, which have been obtained and are in full
force and effect.




--------------------------------------------------------------------------------




(h)    Guarantor has timely filed (taking into account all applicable
extensions) all required federal income tax returns and all other material tax
returns, domestic and foreign, required to be filed by it and has paid all
taxes, assessments, fees, and other governmental charges payable by it, or with
respect to any of its properties or assets, that have become due and payable
except to the extent such amounts are being contested in good faith by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP, and to the knowledge of Guarantor, there is no claim
relating to any such taxes now pending that was made in writing by any
Governmental Authority and that is not being contested in good faith as provided
above (other than liens for taxes not yet due).
(i) There are no judgments against Guarantor unsatisfied of record or docketed
in any court located in the United States of America that could reasonably be
expected to have a Material Adverse Effect and no Act of Insolvency has ever
occurred with respect to it.
9.    Financial and other Covenants. Guarantor hereby agrees that, until the
Repurchase Obligations have been paid in full, Guarantor shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:
(a)    permit the Consolidated Leverage Ratio of Guarantor at any time to exceed
0.65 to 1.00;
(b)    permit Liquidity at any time to be less than $5,000,000;
(c)    permit the Consolidated Fixed Charge Coverage Ratio for any period of
four consecutive fiscal quarters of Guarantor to be less than 1.50 to 1.00;
(d)    permit the Consolidated Tangible Net Worth at any time to be less than
the sum of (i) $1,178,000,000 and (ii) eighty percent (80%) of the Net Cash
Proceeds received by Guarantor from any offering by Guarantor of its common
equity consummated after June 30, 2013; or
(e)    enter into any transaction, including any purchase, sale, lease or
exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than any
Subsidiary Guarantor under the Credit Agreement) unless such transaction is (i)
otherwise permitted under the Repurchase Agreement or Credit Agreement, (ii) in
the ordinary course of business of Guarantor or the relevant Subsidiary, and
(iii) upon fair and reasonable terms no less favorable to Guarantor or the
relevant Subsidiary than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.
Guarantor’s compliance with the covenants set forth in clauses (a) through (d)
above must be evidenced by Guarantor’s financial statements and the covenants
set forth in clauses (a) through (e) above must be evidenced by a Covenant
Compliance Certificate (which may be delivered by Guarantor) in respect of the
financial quarter most recently ended, in the form of Exhibit XIV to the
Repurchase Agreement furnished together therewith, as provided by Sellers to
Buyer pursuant




--------------------------------------------------------------------------------




to Article 11(j) of the Repurchase Agreement, and compliance with all such
covenants are subject to continuing verification by Buyer.
10.    Further Covenants of Guarantor.
(a)    Taxes. Guarantor has timely filed (taking into account all applicable
extensions) all required federal income tax returns and all other material tax
returns, domestic and foreign, required to be filed by it and has paid all
taxes, assessments, fees, and other governmental charges payable by it, or with
respect to any of its properties or assets, that have become due and payable
except to the extent such amounts are being contested in good faith by
appropriate proceedings diligently conducted and for which appropriate reserves
have been established in accordance with GAAP. No tax liens have been filed
against Guarantor or any of Guarantor’s assets (other than liens for taxes not
yet due or the amount or validity of which are being contested in good faith by
appropriate proceedings diligently conducted and for which appropriate reserves
have been established in accordance with GAAP), and, to the knowledge of
Guarantor, as of the date hereof, no claims are being asserted with respect to
any such taxes, fees or other charges.
(b)    PATRIOT Act.
(i)    Guarantor is in compliance, in all respects, with (A) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other applicable enabling legislation or executive order
relating thereto, and (B) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of any Transaction will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
(ii)    Guarantor agrees that, from time to time upon the prior written request
of Buyer, it shall (A) execute and deliver such further documents, provide such
additional information and reports and perform such other acts as Buyer may
reasonably request in order to insure compliance with the provisions hereof
(including, without limitation, compliance with the USA PATRIOT Act of 2001 and
to fully effectuate the purposes of this Guarantee and (B) provide such opinions
of counsel concerning matters relating to this Guarantee as Buyer may reasonably
request; provided, however, that nothing in this Section 10(b) shall be
construed as requiring Buyer to conduct any inquiry or decreasing Guarantor’s
responsibility for its statements, representations, warranties or covenants
hereunder. In order to enable Buyer and its Affiliates to comply with any
anti-money laundering program and related responsibilities including, but not
limited to, any obligations under the USA Patriot Act of 2001 and regulations
thereunder, Guarantor on behalf of itself and its Subsidiaries represents to
Buyer and its Affiliates that neither Guarantor, nor any of its Subsidiaries, is
a Prohibited Investor, and Guarantor is not acting on behalf of or for the
benefit of any Prohibited Investor.




--------------------------------------------------------------------------------




(c)    Office of Foreign Assets Control. Guarantor warrants, represents and
covenants that neither Guarantor nor any of its Subsidiaries are or will be an
entity or person (A) that is listed in the Annex to, or is otherwise subject to
the provisions of, Executive Order 13224 issued on September 24, 2001
(“EO13224”); (B) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control’s most current list of “Specifically Designed
National and Blocked Persons”; (C) who commits, threatens to commit or supports
“terrorism”, as that term is defined in EO13224; or (D) who is otherwise
affiliated with any entity or person listed above (any and all parties or
persons described in (A) through (D) above are herein referred to as a
“Prohibited Person”). Guarantor covenants and agrees that neither it nor any of
its Subsidiaries will knowingly (1) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person or (2) engage in or conspire
to engage in any transaction that evades or avoids or that the purpose of
evading or avoiding any of the prohibitions of EO13224.
(d)    Financial Reporting. Guarantor shall provide, or cause to be provided, to
Buyer the following financial and reporting information:
(i)    Within forty-five (45) calendar days after the last day of each of the
first three fiscal quarters in any fiscal year, a quarterly reporting package
substantially in the form of Exhibit III-B attached to the Repurchase Agreement;
(ii)    Within ninety (90) calendar days after the last day of its fiscal year,
an annual reporting package substantially in the form of Exhibit III-C attached
to the Repurchase Agreement; and
(iii)    Upon Buyer’s request, copies of Guarantor’s consolidated Federal Income
Tax returns, if any, delivered within thirty (30) days after the earlier of (A)
filing or (B) the last filing extension period.
(e)    Compliance with Obligations and Laws. Guarantor shall at all times (i)
comply with all contractual obligations, (ii) comply in all respects with all
laws, ordinances, rules, regulations and orders (including, without limitation,
Environmental Laws) of any Governmental Authority or any other federal, state,
municipal or other public authority having jurisdiction over Guarantor or any of
its assets, (iii) maintain and preserve its legal existence, and (iv) preserve
all of its rights, privileges, licenses and franchises necessary for the
operation of its business, except with respect to clauses (i), (ii) and (iv)
above, to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(f)    Books and Records. Guarantor shall at all times keep proper books of
records and accounts in which full, true and correct entries shall be made of
its material transactions in a manner that permits the preparation of financial
statements in accordance with GAAP.
(g)    Change of Name; Place of Business. Guarantor shall advise Buyer in
writing of the opening of any new chief executive office or the closing of any
such office of Guarantor and of any change in Guarantor’s name or jurisdiction
of organization within ten (10) days following such action.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, if Guarantor shall default in the observance or
performance of any agreement contained in clauses (d) through (g) above,
Guarantor shall have thirty (30) days after the earlier of (i) the date
Guarantor gains knowledge of such default and (ii) notice to Guarantor from the
Buyer to remedy such default.
11.    Right of Set-off. Guarantor hereby irrevocably authorizes Buyer and its
Affiliates, without notice to Guarantor, any such notice being expressly waived
by Guarantor to the extent permitted by applicable law, upon any Obligations
becoming due and payable by Guarantor (whether at stated maturity, by
acceleration or otherwise), to set‑off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Buyer to or for the credit or the
account of Guarantor, or any part thereof in such amounts as Buyer may elect,
against and on account of the obligations and liabilities of Guarantor to Buyer
hereunder and claims of every nature and description of Buyer against Guarantor,
in any currency, arising under any Governing Agreement, as Buyer may elect,
whether or not Buyer has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Buyer shall
notify Guarantor promptly of any such set‑off and the application made by Buyer,
provided that the failure to give such notice shall not affect the validity of
such set‑off and application. The rights of Buyer under this Section 11 are in
addition to other rights and remedies (including, without limitation, other
rights of set‑off) that the Buyer may have.
12.    Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.    Section Headings. The section headings used in this Guarantee are for
convenience of reference only and shall not affect the interpretation or
construction of this Guarantee.
14.    No Waiver; Cumulative Remedies. Buyer shall not by any act (except by a
written instrument pursuant to Section 15 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or event of default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that Buyer would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.




--------------------------------------------------------------------------------




15.    Waivers and Amendments; Successors and Assigns; Governing Law. None of
the terms or provisions of this Guarantee may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by Guarantor and
Buyer, except that any provision of this Guarantee may be waived by Buyer in a
letter or agreement specifically waiving such terms and executed solely by
Buyer. This Guarantee shall be binding upon Guarantor’s successors and assigns
and shall inure to the benefit of Buyer, and Buyer’s respective successors and
assigns. THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THE
INTERPRETATION OF THIS GUARANTEE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW) APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED IN SUCH STATE. THIS CHOICE OF LAW IS MADE
PURSUANT TO NEW YORK GENERAL OBLIGATION LAW SECTION 5-1401. THE PARTIES CONSENT
TO THE PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN
CONNECTION WITH ANY CLAIM OR DISPUTE ARISING IN CONNECTION WITH THIS GUARANTEE
AND WAIVE ANY OBJECTION AS TO VENUE IN THE BOROUGH OF MANHATTAN, STATE OF NEW
YORK. THIS CHOICE OF VENUE IS MADE PURSUANT TO NEW YORK GENERAL OBLIGATION LAW
SECTION 5-1402.
16.    Notices. Notices by Buyer to Guarantor shall be given in writing,
addressed to Guarantor at the address or transmission number set forth under its
signature below and shall be effective for all purposes if hand delivered or
sent by (a) hand delivery, with proof of delivery, (b) certified or registered
United States mail, postage prepaid, (c) expedited prepaid delivery service,
either commercial or United States Postal Service, with proof of delivery or (d)
by email, provided that such email notice must also be delivered by one of the
means set forth above, to the address or transmission number set forth under its
signature below or at such other address and person as shall be designated from
time to time by Guarantor, as the case may be, in a written notice to Buyer. A
notice shall be deemed to have been given: (w) in the case of hand delivery, at
the time of delivery, (x) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day, (y) in the case of
expedited prepaid delivery upon the first attempted delivery on a Business Day,
or (z) in the case of email, upon receipt of confirmation, provided that such
email notice was also delivered as required in this Section 16. A party
receiving a notice that does not comply with the technical requirements for
notice under this Section 16 it may elect to waive any deficiencies and treat
the notice as having been properly given. Notice by Guarantor to Buyer shall be
given in the manner set forth in Article 15 of the Repurchase Agreement.
17.    SUBMISSION TO JURISDICTION; WAIVERS. GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:
(A)    SUBMITS IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND
THE OTHER LOAN DOCUMENTS




--------------------------------------------------------------------------------




TO WHICH GUARANTOR IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;
(B)    CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;
(C)     AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO GUARANTOR AT ITS
ADDRESS SET FORTH UNDER GUARANTOR’S SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF
WHICH BUYER SHALL HAVE BEEN NOTIFIED IN WRITING BY GUARANTOR; AND
(D)     AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
18.    Integration. This Guarantee represents the agreement of Guarantor with
respect to the subject matter hereof and there are no promises or
representations by Buyer relative to the subject matter hereof not reflected
herein.
19.    Execution. This Guarantee may be executed in counterparts, each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument. Delivery by
telecopier or other electronic transmission (including a .pdf e-mail
transmission) of an executed counterpart of a signature page to this Guarantee
shall be effective as delivery of an original executed counterpart of this
Guarantee.
20.    Acknowledgments. Guarantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Guarantee and the related documents;




--------------------------------------------------------------------------------




(b)    Buyer has no fiduciary relationship to it, and the relationship between
Buyer and Guarantor is solely that of surety and creditor; and
(c)    no joint venture exists between or among any of Buyer, on the one hand,
and Sellers, Parents and/or Guarantor on the other hand.
21.    WAIVERS OF JURY TRIAL. GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR THEREIN.
22.    Effect of Amendment and Restatement. From and after the date hereof, the
Original Guarantee is hereby amended, restated and superseded in its entirety by
this Guarantee. Initial Guarantor is hereby released from any further
liabilities or obligations under the Original Guarantee, other than liabilities
or obligations that by the terms of the Original Guarantee expressly survive the
termination thereof. Initial Guarantor shall be an express third-party
beneficiary of this Section 22.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.
COLONY CAPITAL OPERATING COMPANY, LLC, a Delaware limited liability company
By: /s/ Mark M. Hedstrom___
Name: Mark M. Hedstrom
Title: Vice President
Address:
515 S. Flower Street, 44th Floor
Los Angeles, California, 90071
Attention: Legal Department
Telecopy: (310) 407-7380
with a copy to:

Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019
Attention: Brian Krisberg, Esq.
Telephone: (212) 839-8735
Telecopy: (212) 839-5599






--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association, as
beneficiary of this Guarantee, hereby consents to this amendment and restatement
By:
/s/ Thomas N. Cassino__
Name: Thomas N. Cassino
Title: Executive Director









    

--------------------------------------------------------------------------------






EXHIBIT A


CREDIT AGREEMENT


[see attached]


-1-